Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                           CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                      INJUNCTIVE RELIEF SOUGHT

  THE PEP BOYS-MANNY, MOE & JACK, INC.,
  d/b/a PEP BOYS,

        Defendant.
  _______________________________________/
                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through undersigned counsel, hereby

  files this Complaint and sues THE PEP BOYS-MANNY, MOE & JACK, INC., d/b/a PEP BOYS

  (“Defendant”), for declaratory and injunctive relief, attorneys’ fees, expenses and costs (including,

  but not limited to, court costs and expert fees) pursuant to 42 U.S.C. §12182 et. seq., and the 2010

  Americans with Disabilities Act (“ADA”) and alleges as follows:


                                   JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on Defendant’s

  violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as the 2010 ADA

  Standards.

         2.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C.

  §1391(B) and the Internal Operating Procedures for the United States District Court for the

  Southern District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach

  County, Florida.

                                                   1
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 2 of 14



                                                  PARTIES

          3.       Plaintiff, HOWARD COHAN is a resident of the state of Florida residing in Palm

  Beach County, Florida, and is otherwise sui juris.

          4.       Upon information and belief, Defendant is the lessee, operator, owner and/or lessor

  of the real property, which is subject to this lawsuit, and is located at 2064 W. Indiantown Road,

  Jupiter, Florida 33458 (“Pep Boys Jupiter”) and is the owner of the improvements where Pep Boys

  Jupiter is located.

          5.       Upon information and belief, Defendant is the lessee, operator, owner and/or lessor

  of the real property, which is subject to this lawsuit, and is located at 4301 Lake Worth Road, Lake

  Worth, Florida 33461 (“Pep Boys Lake Worth”) and is the owner of the improvements where Pep

  Boys Lake Worth is located.

          6.       Pep Boys Jupiter and Pep Boys Lake Worth are hereinafter referred to collectively

  as “Premises”.

          7.       The Premises are places of public accommodation.

          8.       Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          9.       Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities.



                                                     2
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 3 of 14



          10.     At the time of Plaintiff’s visits to Pep Boys Jupiter on June 29, 2019 and Pep Boys

  Lake Worth on July 30, 2019 (and prior to instituting this action), Plaintiff suffered from a

  “qualified disability” under the ADA and required the use of a handicap parking space and the use

  of other means of accessibility for persons with disabilities. Plaintiff personally visited the

  Premises, but was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods and amenities within the Premises, even though he was a “bona fide patron”.

          11.     Plaintiff, in his individual capacity, will absolutely return to the Premises in the

  near future and avail himself to the services offered at the Premises when Defendant modifies the

  Premises or modifies the policies and practices to accommodate individuals who have physical

  disabilities.

          12.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          13.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

          14.     Plaintiff would like to be able to be a patron of the Premises in the near future and

  be able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

          15.     Completely independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of



                                                    3
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 4 of 14



  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers of access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to the Premises in the near future to verify its compliance

  or non-compliance with the ADA and to otherwise use the public accommodation as members of

  the able-bodied community are able to do. Independent of other subsequent visits, Plaintiff also

  intends to visit the Premises regularly to verify its compliance or non-compliance with the ADA,

  and its maintenance of the accessible features of the Premises. In this instance, Plaintiff, in

  Plaintiff’s individual capacity and as a “tester”, visited the Premises, encountered barriers to access

  at the Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the violations

  of the ADA set forth herein. It is Plaintiff’s belief that said violations will not be corrected without

  Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

          16.    Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          17.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 16

  above as if fully stated herein.




                                                     4
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 5 of 14



         18.      On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

  January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

  or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         19.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to



                                                     5
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 6 of 14



                   pursue those opportunities for which our country is justifiably famous, and costs

                   the United States billions of dollars in unnecessary expenses resulting from

                   dependency and nonproductivity.

  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

          20.      Congress explicitly stated that the purpose of the ADA was to:

                a. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).

          21.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendant’s Premises are places of public accommodation covered by the ADA by the fact that

  the Premises provide services to the general public and must be in compliance therewith.

          22.      Defendant has discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          23.      Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.



                                                      6
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 7 of 14



          24.     Defendant’s policies, practices, procedures and/or lack of training its staff to

  efficiently and effectively identify and reasonably modify its services creates an environment

  where individuals with disabilities are not provided goods and services in the most integrated way

  possible.

          25.     Plaintiff will return and enjoy the goods and/or services at the Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by Defendant’s

  failure and refusal to provide persons with disabilities with full and equal access to its facilities at

  the Premises. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          26.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA Accessibility

  Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which said Department

  may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00 for each

  subsequent violation.1

          I.      Pep Boys Jupiter.

          27.     Based on a preliminary inspection of Pep Boys Jupiter, Defendant is in violation

  of 42 U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

  Plaintiff as a result of, inter alia, the following specific violations:




  1
   Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00 to
  $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent violations.
  See 28 C.F.R. §§36 and 85.


                                                      7
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 8 of 14



        General Area of the Men’s Restroom

           a. Failing to provide proper signage for an accessible restroom or failure to redirect a

              person with a disability to the closest available accessible restroom facility in

              violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

              and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.

           b. Failing to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§603 and 603.3

              and/or §§4.19 and 4.19.6 of the 1991 ADA Standards.

           c. Failing to provide a dispenser in an accessible position (back wall or other

              inaccessible place) so that it can be reached by a person with a disability in violation

              of 2010 ADAAG §§606, 606.1, 308 and 308.2.2 and/or §§4.16.6, 4.22.7, 4.27 and

              4.27.3 of the 1991 ADA Standards.

           d. Failing to provide the proper insulation or protection for the plumbing or other

              sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

              §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

        Accessible Stall of the Men’s Restroom

           a. Failing to provide the proper spacing between a grab bar and an object projecting

              out of the wall (the toilet seat cover dispenser) in violation of 2010 ADAAG §§604,

              604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

              the 1991 ADA Standards.

           b. Failing to provide the proper spacing between a grab bar and an object projecting

              out of the wall (the paper towel dispenser) in violation of 2010 ADAAG §§604,




                                                 8
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 9 of 14



              604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

              the 1991 ADA Standards.

           c. Failing to provide the flush controls on the open side of the water closet in violation

              of 2010 ADAAG §§604, 604.6, 604.8.2 and 604.9.5 and/or §§4.18.4 and §4.16.5

              of the 1991 ADA Standards.

           d. Failing to provide a dispenser in an accessible position (back wall or other

              inaccessible place) so that it can be reached by a person with a disability in violation

              of 2010 ADAAG §§606, 606.1, 308 and 308.2.2 and/or §§4.16.6, 4.22.7, 4.27 and

              4.27.3 of the 1991 ADA Standards.

           e. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

              the finished floor measured to the top of the gripping surface in violation of 2010

              ADAAG §§604, 604.5, 609 and 609.4 and/or §§4.17.6, 4.26 and 4.26.2 of the 1991

              ADA Standards.

           f. Failing to provide a coat hook within the proper reach ranges for a person with a

              disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3, 4.2.5

              and 4.1.3 of the 1991 ADA Standards.

           g. Failing to provide operable parts that are functional or are in the proper reach ranges

              as required for a person with a disability (missing stall handle) in violation of 2010

              ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4 of the

              1991 ADA Standards.

        Directional Signage

           a. Failing to provide signage directing individuals with disabilities as to where

              services are provided on the property for individuals with disabilities in violation



                                                 9
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 10 of 14



                    of 2010 ADAAG §216.6 and/or §§4.30, 4.30.1 and 4.30.7 of the 1991 ADA

                    Standards.

           II.      Pep Boys Lake Worth.

           28.      Based on a preliminary inspection of Pep Boys Lake Worth, Defendant is in

   violation of 42 U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating

   against Plaintiff as a result of, inter alia, the following specific violations:

           Pathway to Restrooms

                 a. Failing to provide signage directing individuals with disabilities as to where

                    services are provided on the property for individuals with disabilities in violation

                    of 2010 ADAAG §216.6 and/or §§4.30, 4.30.1 and 4.30.7 of the 1991 ADA

                    Standards.

                 b. Providing pathways and/or aisles that are too narrow in violation of 2010 ADAAG

                    §§403, 403.1 and 403.5.1.

           General Area of the Men’s Restroom

                 a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                    exceeding the limits for a person with a disability in violation of 2010 ADAAG

                    §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                    Standards.

                 b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                    a wall or some other obstruction that does not comply with the standards set forth

                    in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1 and/or

                    §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards.




                                                      10
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 11 of 14



            c. Failing to provide mirror(s) located above lavatories or countertops at the proper

               height above the finished floor in violation of 2010 ADAAG §§603 and 603.3

               and/or §§4.19 and 4.19.6 of the 1991 ADA Standards.

         Accessible Stall of the Men’s Restroom

            a. Failing to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability (missing stall handle) in violation of 2010

               ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4 of the

               1991 ADA Standards.

            b. Failing to provide a coat hook within the proper reach ranges for a person with a

               disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3, 4.2.5

               and 4.1.3 of the 1991 ADA Standards.

            c. Failing to provide the proper spacing between a grab bar and an object projecting

               out of the wall (paper towel dispenser) in violation of 2010 ADAAG §§604, 604.5,

               604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of the 1991

               ADA Standards.

            d. Failing to provide the operable part of a soap dispenser or hand sanitizer dispenser

               at the correct height above the finished floor in violation of 2010 ADAAG §§606,

               606.1 and 308 and/or §4.16.6 and 4.27.3 of the 1991 ADA Standards.

            e. Failing to provide sufficient clear floor space around a water closet without any

               obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

               603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

               ADA Standards.




                                                 11
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 12 of 14



                f. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                   a wall or some other obstruction that does not comply with the standards set forth

                   in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1 and/or

                   §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards.

          29.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

   Defendant has failed to eliminate the specific violations set forth in paragraphs 27 and 28 above.

          30.      Although Defendant is charged with having knowledge of the violations, Defendant

   may not have had actual knowledge of said violations until this Complaint made Defendant aware

   of same.

          31.      To date, the readily achievable barriers and violations of the ADA still exist and

   have not been remedied or altered in such a way as to effectuate compliance with the provisions

   of the ADA.

          32.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

          33.      To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that they are readily accessible to and usable by

   individuals with disabilities, as required by 28 C.F.R. §36.401.

          34.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

   was required to make the Premises, places of public accommodation, accessible to persons with



                                                   12
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 13 of 14



   disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has failed

   to comply with this mandate.

          35.      Plaintiff has retained undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. §12205.

          36.      The violations alleged in paragraphs 27 and 28 above are readily achievable to

   modify in order to bring the Premises or the Facilities/Properties into compliance with the ADA.

          37.      In the instances where the 2010 ADAAG Standards do not apply to the violations

   listed in paragraphs 27 and 28 above, the 1991 ADA Standards apply.

          38.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Premises until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. This Court declare that the Premises owned, operated and/or controlled by

                   Defendant are in violation of the ADA;

                2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                   facilities to make them accessible to and usable by individuals with disabilities to

                   the full extent required by Title III of the ADA;

                3. This Court enter an Order directing Defendant to evaluate and neutralize its

                   policies, practices and procedures toward persons with disabilities, for such




                                                    13
Case 9:19-cv-81528-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 14 of 14



                reasonable time so as to allow Defendant to undertake and complete corrective

                procedures to the Premises;

            4. This Court award reasonable attorneys’ fees, all costs (including, but not limited to

                the court costs and expert fees) and other expenses of suit to Plaintiff; and

            5. This Court award such other and further relief as it may deem necessary, just and

                proper.



   Dated: November 11, 2019


                                               Respectfully submitted by:

                                                  The Law Office of Gregory S. Sconzo, P.A.
                                                  5080 PGA Boulevard, Suite 213
                                                  Palm Beach Gardens, FL 33408
                                                  Telephone: (561) 729-0940
                                                  Facsimile: (561) 491-9459

                                                  By: /s/ Gregory S. Sconzo
                                                  GREGORY S. SCONZO, ESQUIRE
                                                  Florida Bar No.: 0105553
                                                  Service Email: sconzolaw@gmail.com
                                                  Primary Email: greg@sconzolawoffice.com




                                                 14
